MEMORANDUM *
Martial-Bertrand Nkounkou (“Nkounkou”), a citizen of the Republic of Congo, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of Nkounkou’s requests for asylum and withholding of deportation. We deny Nkounkou’s petition for review.
Disregarding how Nkounkou bought his airplane ticket to this country and why he stayed for a year in Hong Kong, see Akin-made v. INS, 196 F.3d 951, 956 (9th Cir. 1999), the BIA’s ruling that Nkounkou did not demonstrate past persecution or a well-founded fear of persecution is nevertheless supported by substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Nkounkou lived safely in the outskirts of Brazzaville during the height of civil unrest and was able to travel in and out of the country. Although he submits this was because he was under a Colonel’s protection, the BIA was not compelled to accept his explanation as it was wholly unsubstantiated. Nkounkou never received a death threat or heard from others that Sassou-Nguesso’s militia had targeted him. While his house was destroyed, it was after his family abandoned it and nothing shows that the destruction was aimed at him because he was a Lari or a Lissouba supporter. Finally, even though the record reveals that civil war in the Republic of Congo was rampant, Nkounkou did not demonstrate that Laris or Lissouba supporters were singled out as such.
*681Because the evidence does not compel a finding of persecution or a well-founded fear thereof, it necessarily does not compel a finding that Nkounkou is entitled to withholding of deportation. Singh v. INS, 134 F.3d 962, 971 (9th Cir.1998).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.